IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ERIE INSURANCE EXCHANGE,                   : No. 3 EAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
KEVIN C. WILLIAMS, HOME DEPOT USA,         :
AND RJB CONTRACTING, INC.,                 :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.